Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 2, 2015, September 8, 2016, November 1, 2017, February 18, 2020, and November 4, 2021 has been considered by the examiner.

Response to Amendment
Claims 1-2, 30, and 35 are amended, claims 3, 10-21, and 31-32 were previously cancelled, claims 22-27 are withdrawn, and claims 1-2, 4-9, 22-30, and 33-39 remain pending in the application in response to the applicant’s amendments filed November 24, 2020.  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the applicant’s remarks filed November 24, 2020, the applicant argues that Janardhan discloses a vascular treatment device that has radiopaque filaments that may be illustrated under x-ray. See Janardhan, paragraph [0676]. Accordingly, one skilled in the art would not look to Janardhan to invent a sensing member as recited in independent Claim 30.” (see pg. 18, para. 1 of applicant’s remarks), and the examiner disagrees. Janardhan is used to teach the limitation of the sinusoidal wave 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the signal" in lines 14 and 16 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the signal" in line 4 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the signal" in line 5-6 of claim 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the signal" in line 6 of claim 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4-5, 8, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 5752522 A, published May 19, 1998) in view of Greenan (US 20070244394 A1, published October 18, 2007), hereinafter referred to as Murphy and Greenan, respectively. 

an instrument having a first end and a second end and an expandable portion between the first end and the second end (Fig. 7, where the expandable portion is equated to balloon 70, and the first end is near reference element 74 and the second end is near reference element 76 in the figure; see col. 9, lines 36-38 – “...a lesion measurement system in which balloon cross-section is measured based on changes in the electrical properties of a coil.”), 
wherein the expandable portion is configured to change from a first configuration to a second configuration (Fig. 7; see col. 9, lines 39-40 – “A balloon 70 has a coil 72 which expands with the inflated balloon wall.” The balloon begins uninflated at the first configuration, and expands to a second configuration; see col. 9, lines 36-49 – "Regardless, as the balloon is inflated, the electrical properties of coil 72 will change predictably. In some embodiments, a central wire 74 may be attached to the distal end of coil 72. The balloon circumference and diameter may be correlated from the coil resistance, inductance, or capacitance.”); 
a sensing member positioned with the expandable portion of the instrument and configured to change configuration with the expandable portion from the first configuration to the second configuration (“sensing member” is equated to flexible coil 336 in Fig. 2A-2B in applicant’s specification (see para. 0050 – “The flexible coil 336 may be a coil of wire formed around the flexible portion 326 in several wraps, according to generally known coiling 
determining at least one of a size or a shape of the sensing member based on the first signal or second signal from the sensing member (Fig. 7; see col. 9, lines 37-42, 45-49 – “...balloon cross-section is measured based on changes in the electrical properties of a coil. A balloon 70 has a coil 72 which expands with the inflated balloon wall. Coil 72 may be elastomeric or may alternatively be a flexible wire riding in an elastomeric conduit, as will be described in regard to FIG. 9...The balloon circumference and diameter may be correlated from the coil resistance, inductance, or capacitance. Once again, a pair of wires 76 allow measurement while the catheter is inflated within the lumen.”); and 
the sensing member being configured to sense a field generated with a localizer and generate a first signal based on the sensed field when the expandable portion is in the first configuration and generate a second signal based on the sensed field when the expandable portion is in the second configuration (The sensing member is a coil which is the same structure as mentioned the applicant’s specification (see para. 0050 – “The flexible coil 336 may be a coil of wire formed around the flexible portion 326 in several wraps, according to generally known coiling techniques.”), so any coil, including the coil in Murphy, can be configured to sense a generated field and generate a signal based on the sensed field). 

Whereas, Greenan, in the same field of endeavor, teaches a tracking processor configured to execute instructions to track and determine a location of the instrument based on a signal from a coil (Fig. 1; see para. 0017 – “The coil 114 disposed on the long axis 112 of the balloon 110 can be any variety of coil suited for EM detection as an EM marker. The EM detection system applies an EM field to the patient and detects induced voltages from the coil 114 to identify the location and/or orientation of the coil 114.” Where the tracking processor is equated to the EM detection system identifying the location the coil, and which can generate a first signal (voltage) in a first configuration and generate a second signal (voltage) in a second configuration).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Murphy, by including to the system a tracking processor, as disclosed in Greenan. One of ordinary skill in the art would have been motivated to make this modification in order to identify the location of the coil without additional elements to the instrument. 
Furthermore, regarding claim 2, Greenan further teaches:
the localizer configured to generate the field (Fig. 1; see para. 0017 – “The coil 114 disposed on the long axis 112 of the balloon 110 can be any variety of coil suited for EM detection as an EM marker. The EM detection system applies an EM field to the patient and detects induced voltages from the coil 114 to identify the location and/or orientation of the coil 114.” Where the localizer is the EM field detection system generating the EM field); and 
the field being an electromagnetic field and  the flux of the electromagnetic field is sensed by the sensing member to generate a signal, wherein the first signal and the second signal based 
Furthermore regarding claim 4, Murphy further teaches the expandable portion 70 is a balloon having a wall; wherein the sensing member 72 is formed in the wall (Fig. 7; see Col. 9, lines 36-49: “A balloon 70 has a coil 72 which expands with the inflated balloon wall. Coil 72 may be elastomeric or may alternatively be a flexible wire riding in an elastomeric conduit, as will be described in regard to FIG. 9.”).
Furthermore, regarding claim 8, Murphy further teaches the sensing member including a coil of conductive material formed with the expandable member; wherein the coil of conductive material is formed around a perimeter of the expandable portion, and a location of a center point of the sensing member does not change (Fig. 7, center of coil 72 does not change when the balloon inflates/deflates; 
Greenan further teaches allowing the sensing member to determine the location of the expandable portion (Fig. 1; see para. 0017 – “The coil 114 disposed on the long axis 112 of the balloon 110 can be any variety of coil suited for EM detection as an EM marker. The EM detection system applies an EM field to the patient and detects induced voltages from the coil 114 to identify the location and/or orientation of the coil 114.” Where the tracking processor is equated to the EM detection system identifying the location the coil, and which can generate a first signal (voltage) in a first configuration and generate a second signal (voltage) in a second configuration). 
The motivation for claim 8 was shown previously in claim 1.
Furthermore, regarding claim 29, Murphy further teaches the sensing member includes a flexible shape changing coil having a first flexible shape changing coil 72 and a second separate flexible shape changing coil 76 (see Fig. 7, ; see also Col. 9, lines 36-49 – “A balloon 70 has a coil 72 which expands with the inflated balloon wall. Coil 72 may be elastomeric or may alternatively be a flexible wire riding in an elastomeric conduit...a central wire 74 may be attached to the distal end of coil 72. The balloon circumference and diameter may be correlated from the coil resistance, inductance, or capacitance. Once again, a pair of wires 76 allow measurement while the catheter is inflated within the lumen.” Where the first coil is equated to coil 72 and the second coil is equated to wires 76, as the coils in the applicant’s specification are metal wires in a changing flexible shape, so the wires 76 can be arranged in a flexible shape changing coil).

Claims 5 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Greenan, as applied to claim 1 above, and in further view of Bonyak et al. (US 20120253167 A1, published October 4, 2012), hereinafter referred to as Bonyak. 

Murphy in view of Greenan does not explicitly teach a tracking member configured to sense the field and generate a tracking signal based on the sensed field configured to allow a determination of a location of the expandable portion.
Whereas, Bonyak, in the same field of endeavor, teaches a tracking member configured to sense the field and generate a tracking signal based on the sensed field configured to allow a determination of a location of the expandable portion (see para. 0022 - “Console 34 uses magnetic position sensing to determine position coordinates of distal end 30 of catheter 28 inside heart 22. For this purpose, a driver circuit 38 in console 34 drives field generators 32 to generate magnetic fields in the vicinity of the body of patient 24. Typically, the field generators comprise coils, which are placed below the patient's torso at known positions external to the patient. These coils generate magnetic fields within the body in a predefined working volume that contains heart 22. A magnetic field sensor within distal end 30 of catheter 28 (shown in FIG. 3) generates electrical signals in response to these magnetic fields. A signal processor 36 processes these signals in order to determine the position coordinates of the distal end, typically including both location and orientation coordinates.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Murphy in view of Greenan, by including a tracking member configured to sense the field and generate a tracking signal based on the sensed field configured to allow a determination of a location of the expandable portion, as disclosed in Bonyak. One of ordinary skill in the art would have been motivated to make this modification in order to allow for the catheter and its method of use to be more accurate and predictive of force exerted on the catheter tip, as changes in the relative position of the catheter are indicative of deformation of the spring and thus give an indication of the pressure, as disclosed in Bonyak (see para. 0019).

Murphy in view of Greenan does not explicitly teach a first tracking member positioned at the first and a second tracking member positioned at the second end of the instrument. 
Whereas, Bonyak, in the same field of endeavor, teaches a first tracking member positioned at the proximal (first end) portion and a second tracking member positioned at the distal tip (second end) portion (see paragraph [0022] - “Console 34 uses magnetic position sensing to determine position coordinates of distal end 30 of catheter 28 inside heart 22. For this purpose, a driver circuit 38 in console 34 drives field generators 32 to generate magnetic fields in the vicinity of the body of patient 24. Typically, the field generators comprise coils, which are placed below the patient's torso at known positions external to the patient. These coils generate magnetic fields within the body in a predefined working volume that contains heart 22. A magnetic field sensor within distal end 30 of catheter 28 (shown in FIG. 3) generates electrical signals in response to these magnetic fields. A signal processor 36 processes these signals in order to determine the position coordinates of the distal end, typically including both location and orientation coordinates.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Murphy in view of Greenan, by having the first tracking member at the first end of the instrument and the second tracking member at the second end of the instrument, as disclosed in Bonyak. One of ordinary skill in the art would have been motivated to make this modification in order to allow for the catheter and its method of use to be more accurate and predictive of force exerted on the catheter tip, as changes in the relative position of the catheter are indicative of deformation of the spring and thus give an indication of the pressure, as disclosed in Bonyak (see para. 0019).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Greenan, as applied to claim 1 above, and in further view of Heitzmann et al. (US 5171299 A, published December 15, 1992), hereinafter referred to as Heitzmann.
Regarding claim 6, Murphy in view of Greenan teaches all of the elements as disclosed in claim 1 above.
Murphy in view of Greenan does not explicitly teach a memory configured to store a look up table of at least one configuration, including size and shape, of the expandable member, wherein the tracking processor is configured to execute instructions to determine at least the size or the shape of the sensing member based on the sensed field to compare the signal from the sensing member to a stored signal in the look up table to determine at least one of the size or the shape of the expandable member.
Whereas, Heitzmann, in the same field of endeavor (drawn to an apparatus for determining fluid pressure within a balloon of a balloon catheter (see Abstract) teaches an instrument 22 (see Fig. 3) having an expandable portion 24 and a sensing member (pressure sensor) positioned with the expandable portion 24 (see Col. 3, lines 12-22: “Preferably, the pressure sensor includes an element for providing an electrical signal which is a function of the pressure in the interior of the balloon or inflation lumen. Balloon diameter or circumference is determined from this signal utilizing the characteristic compliance curves of the inflation balloons and both the fluid pressure and balloon inflation diameter or circumference are displayed in a manner that can be readily discerned by the vascular physician utilizing the apparatus.”), teaches: 
a memory (Fig. 1, memory of microprocessor 12) configured to store a look up table of at least one configuration, including size and shape, of the expandable member (Fig. 1; see col. 5, lines 43-65 - "Preferably, this means for determining balloon diameter or circumference is a look-up table stored in the memory of microcomputer 12 incorporating the features of one or 
wherein the tracking processor is configured to execute instructions to determine at least the size or the shape of the sensing member based on the sensed field to compare the signal from the sensing member to a stored signal in the look up table to determine at least one of the size or the shape of the expandable member (Fig. 1; see col. 5, line 66 to Col. 6, line 13 - “It is contemplated as being within the scope of the present invention to code in different balloon dimensions or compliance curves into microcomputer 12 as necessary corresponding to different balloon characteristics. Similarly, where different size balloons are utilized it may be necessary to input the standard reference balloon diameter into microcomputer 12 such that microcomputer 12 can select the appropriate compliance curve from its memory to determine the appropriate balloon diameter or circumference as a function of fluid pressure sensed at transducer 10. Along these lines, it is also contemplated as being within the scope of the present invention to provide microcomputer 12 with the capacity to receive such input in any suitably convenient manner such as through switches or keys (not shown) as known in the art.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Murphy in view of Greenan, by including a memory configured to store a look-up table and functions of the tracking processor, as disclosed in Heitzmann. One of ordinary skill in the art would have been motivated to make this modification in order to include different balloon dimensions or compliance curves corresponding to different balloon characteristics, such that the vascular physician to accurately control balloon diameter while maintaining the balloon pressure below the specific balloon burst pressure, as taught in Heitzmann (see col. 3, lines 23-33). 

The motivation for claim 7 was shown previously in claim 6.

	Claims 9, 34, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Greenan, as applied to claim 1 above, and in further view of Janardhan et al. (US 20150374483 A1, published December 31, 2015 with a priority date of March 10, 2014), hereinafter referred to as Janardhan.
	Regarding claim 9, Murphy in view of Greenan teaches all of the elements disclosed in claim 1 above, and Murphy further teaches a coil wound around a longitudinal axis of the expandable member, and is able to vary configuration with the expandable member (see rejection of claim 1 above; see also Col. 9, lines 36-49: "Regardless, as the balloon is inflated, the electrical properties of coil 72 will change predictably. In some embodiments, a central wire 74 may be attached to the distal end of coil 72. The balloon circumference and diameter may be correlated from the coil resistance, inductance, or capacitance.”).

	Whereas, Janardhan, in the same field of endeavor (Fig. 8H, vascular treatment device; see para. 0676), teaches a coil 2911 wound around a longitudinal axis of an expandable member 2900 that is able to vary configuration with the expandable member 2900, the coil 2911 including a sinusoidal wave pattern having a plurality of peaks extending transversely to the longitudinal axis around the perimeter of the expandable portion 2900, where a transverse distance between a pair of adjacent peaks varying from a first configuration to a second configuration (Fig. 8H, expandable member is equated to distal portion 2900, and the sinusoidal wave pattern of the coil can be equated to the sine wave pattern of a radiopaque filament 2911; see paragraph [0676] - “FIG. 8H is a schematic side elevational view of another example embodiment of a distal portion 2900 of a vascular treatment device illustrating an example pattern of radiopaque filaments, for example under x-ray. The distal portion 2900 may be the distal portion 100 of the device 10, 20, 30, or 40. The distal portion 2900 includes, in an expanded state, a proximal neck 70 and a cylindrical wide-mouthed textile structure 75 including shape-memory filaments and radiopaque filaments. The textile structure 75 expands radially outwardly from proximal to distal, and then stays at the larger diameter until the distal end... In some embodiments, the double helix includes troughs and peaks, for example at the sides of the distal portion 2900 that the double helix at least partially create. In FIG. 8H, the helical intersection points 2925, 2935, 2945, 2955, 2965, 2975 are substantially uniformly spaced by distances 2930, 2940, 2950, 2960, 2970, 2980, which can allow the distal portion 2900 to serve as an angiographic measurement ruler. For example, the distances 2930, 2940, 2950, 2960, 2970, 2980 can help an operator to measure the length of blood clots, the neck of an aneurysm, the length of a stenosis, etc.” The recitation of the distance between the intersection points and as such, the change in 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil, as disclosed in Murphy in view of Greenan, by having the coil be a wave-shaped expanding coil, as disclosed in Janardhan. One of ordinary skill in the art would have been motivated to make this modification in order to allow the coil to serve as a measurement ruler, as taught in Janardhan (see pg. 0676). 
	Furthermore, regarding claim 34, Janardhan further teaches wherein the wave pattern is a sinusoidal wave pattern (Fig. 8H, the sinusoidal wave pattern of the coil can be equated to the sine wave pattern of a radiopaque filament 2911). 
The motivation for claim 34 was shown previously in claim 9.
Furthermore, regarding claim 37, Murphy further teaches first tracking member positioned proximal the expandable portion and a second tracking member positioned distal the expandable portion (see annotated Fig. 3 below), wherein the first and second tracking members are configured to track a location of a proximal portion and a distal tip portion, respectively (see Col. 8, lines 52-54 and Col. 9, lines 9-12: “Catheter 10 has a balloon 40 which is elastomeric. Balloon 40 includes two radiopaque elastomeric marker bands 42 attached to the surface of elastomeric balloon 40...Therefore, fluoroscopy or x-ray imaging which allows measurement of measured width 50 will also provide the circumference of expanded balloon 40.” It is important to note that the skilled artisan would recognize that the elastomeric marker bands, when viewed by fluoroscopy, would be at least capable of tracking a proximal portion and distal tip portion of the system, as they are located on the proximal portion and distal tip portion of Murphy).

    PNG
    media_image1.png
    576
    1080
    media_image1.png
    Greyscale

	
	Furthermore, regarding claim 38, Murphy further teaches the expandable portion 70 is inflatable to change from the first configuration to the second configuration (Fig. 7, uninflated balloon to inflated balloon; see Col. 9, lines 36-49: "Regardless, as the balloon is inflated, the electrical properties of coil 72 will change predictably. In some embodiments, a central wire 74 may be attached to the distal end of coil 72. The balloon circumference and diameter may be correlated from the coil resistance, inductance, or capacitance.”).
	Furthermore, regarding claim 39, Murphy further teaches the sensing member 72 includes a flexible shape changing coil having a first flexible shape changing coil 72 and a second separate flexible shape changing coil 76 (see Fig. 7; see also Col. 9, lines 36-49), and 
	Janardhan further teaches the first flexible shape changing coil 2911 is wound around a longitudinal axis of the expandable portion 2900 in a sinusoidal wave pattern (see Fig. 8H) and the second separate flexible shape changing coil 2913 is wound around the longitudinal axis of the expandable portion 2900 in a sinusoidal wave pattern (see Fig. 8H), wherein the first flexible shape changing coil 2911 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coils, as disclosed in Murphy in view of Greenan, by having the coils be wave-shaped expanding coils, as disclosed in Janardhan. One of ordinary skill in the art would have been motivated to make this modification in order to allow the coil to serve as a measurement ruler, as taught in Janardhan (see pg. 0676).

Claims 30, 33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Greenan, Janardhan, and Sobe (EP 1585434 B1, published January 14, 2015), hereinafter referred to as Sobe. 
Regarding claim 30, Murphy teaches a system for determining a configuration of an expandable portion (see Fig. 7), comprising: 
an instrument (see Fig. 7, catheter) having a working portion (reference elements 70, 72, 74, 76), the working portion extending from a proximal portion (area near reference element 76) to a distal tip portion (area near reference element 74); 
an inflatable portion 70 extending along a longitudinal axis between the proximal portion and the distal tip portion of the working portion (see Fig. 7, inflatable portion equated to balloon 70); and 
a sensing member 72 positioned around the longitudinal axis and perimeter of the inflatable portion 70 (see Fig. 7, sensing member equated to coil 72) and configured to change shape with the inflatable portion 70, the sensing member formed as a flexible coil 72 wound around the longitudinal axis of the inflatable portion 70 in a wave configuration, where a transverse distance between a pair of adjacent peaks varies from a first configuration to a second configuration (see Col. 9, lines 36-49: “A balloon 70 has a coil 72 which expands with the inflated balloon wall. Coil 72 may be elastomeric or may alternatively be a flexible wire riding in an elastomeric conduit, as will be described in regard to FIG. 9. Regardless, as the balloon is inflated, the electrical properties of coil 72 will change predictably.”); 
wherein the inflatable portion 70 is configured to change the sensing member from the first configuration to the second configuration (Fig. 7, uninflated balloon to inflated balloon; see Col. 9, lines 36-49: “Regardless, as the balloon is inflated, the electrical properties of coil 72 will change predictably.”).
Murphy does not explicitly teach: 
the instrument having a handle, 
the coil including a sinusoidal wave configuration, the wave configuration having a plurality of adjacent peaks extending transversely to the longitudinal axis around the perimeter of the inflatable portion, where a transverse distance between a pair of adjacent peaks varying from a first configuration to a second configuration, 
wherein the sensing member is configured to sense a field to generate and deliver a first signal based on the sensed field at the first configuration and generate and deliver a second signal based on the sensed field at the second configuration, 
wherein the delivered first signal is different from the second signal and changes from the first configuration to the second configuration.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument, as disclosed in Murphy, by having an instrument with a handle, as disclosed in Sobe. One of ordinary skill in the art would have been motivated to make this modification in order for the user to insert and guide the wire into the catheter while holding the instrument. 
Modified Murphy shows the instrument and the sensing member capable of being changed into two configurations, but fails to show the sensing member is configured to sense a field to generate and deliver a first signal based on the sensed field at the first configuration and generate and deliver a second signal based on the sensed field at the second configuration, wherein the delivered first signal is different from the second signal and changes from the first configuration to the second configuration. 
Whereas, Greenan, in the same field of endeavor, teaches the sensing member is configured to sense a field to generate and deliver a first signal based on the sensed field at the first configuration and generate and deliver a second signal based on the sensed field at the second configuration, wherein the delivered first signal is different from the second signal and changes from the first configuration to the second configuration (Fig. 1; see para. 0017 – “The coil 114 disposed on the long axis 112 of the balloon 110 can be any variety of coil suited for EM detection as an EM marker. The EM detection system applies an EM field to the patient and detects induced voltages from the coil 114 to identify the location and/or orientation of the coil 114.”; see para. 0020 – “When the axial distance is not within the desired distance, the position of the balloon can be adjusted toward the ostium by deflating the balloon 212 and positioning the coil at the ostium 214. The accuracy of the positioning 214 can be checked by reinflating the balloon 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil which changes shape, as disclosed in modified Murphy, by using a tracking processor to determine the location of the coil, as disclosed in Greenan. One of ordinary skill in the art would have been motivated to make this modification in order to overlay the location of the coil recorded with the EM detection system onto an indicated ostium position on alive or stored fluoroscopic image to provide navigation guidance during surgery, as taught in Greenan (see para. 0020).  
Modified Murphy does not explicitly teach a flexible coil wound around a longitudinal axis of an expandable member that is able to vary configuration with the expandable member, the coil including a sinusoidal wave pattern having a plurality of peaks extending transversely to the longitudinal axis around the perimeter of the expandable portion, where a transverse distance between a pair of adjacent peaks vary from a first configuration to a second configuration. 
Whereas, Janardhan, in the same field of endeavor (Fig. 8H, vascular treatment device; see para. 0676), teaches a coil 2911 wound around a longitudinal axis of an expandable member 2900 that is able to vary configuration with the expandable member 2900, the coil 2911 including a sinusoidal wave pattern having a plurality of peaks extending transversely to the longitudinal axis around the perimeter of the expandable portion 2900, where a transverse distance between a pair of adjacent peaks varying from a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil, as disclosed in modifed Murphy, by having the coil be a wave-shaped expanding coil, as disclosed in Janardhan. One of ordinary skill in the art would have been motivated to make this modification in order to allow the coil to serve as a measurement ruler, as taught in Janardhan (see pg. 0676).
Furthermore, regarding claim 35, Greenan further teaches a tracking processor configured to execute instructions to determine a position of the instrument (Fig. 1; see para. 0017 – “The coil 114 
Furthermore, regarding claim 36, Murphy further teaches the flexible coil 72 being a first flexible coil wound around a longitudinal axis of the expandable member 70 in a wave pattern (see rejection and modification of Murphy in claim 30) and a second flexible coil 76 (see Fig. 7; see also Col. 9, lines 36-49), and 
Janardhan further teaches a first coil 2911 and a second separate coil 2913 wound around a longitudinal axis of an expandable member 2900 in a wave configuration (see paragraph [0676]: “FIG. 8H is a schematic side elevational view of another example embodiment of a distal portion 2900 of a vascular treatment device illustrating an example pattern of radiopaque filaments, for example under x-ray. The distal portion 2900 may be the distal portion 100 of the device 10, 20, 30, or 40. The distal portion 2900 includes, in an expanded state, a proximal neck 70 and a cylindrical wide-mouthed textile structure 75 
The motivation for claims 35-36 was shown previously in claim 30.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Greenan, Janardhan, and Sobe, as applied to claim 30 above, and in further view of Bonyak. 
Regarding claim 33, Murphy in view of Greenan, Janardhan, and Sobe teaches all of the elements disclosed in claim 30 above. 
Murphy in view of Greenan, Janardhan, and Sobe does not explicitly teach a first tracking member positioned at the first and a second tracking member positioned at the second end of the instrument. 
Whereas, Bonyak, in the same field of endeavor, teaches a first tracking member positioned at the proximal (first end) portion and a second tracking member positioned at the distal tip (second end) portion, wherein the first and second tracking members are configured to track a location of the proximal portion and the distal tip portion, respectively (see paragraph [0022] - “Console 34 uses magnetic position sensing to determine position coordinates of distal end 30 of catheter 28 inside heart 22. For this purpose, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Murphy in view of Greenan, Janardhan, Sobe, by having the first tracking member at the first end of the instrument and the second tracking member at the second end of the instrument, as disclosed in Bonyak. One of ordinary skill in the art would have been motivated to make this modification in order to allow for the catheter and its method of use to be more accurate and predictive of force exerted on the catheter tip, as changes in the relative position of the catheter are indicative of deformation of the spring and thus give an indication of the pressure, as disclosed in Bonyak (see para. 0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791